Citation Nr: 1438273	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  08-36 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for Ménière's disease.

2.  Entitlement to an increased rating for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served in the Louisiana Army National Guard intermittently from 1965 to 1993, and had periods of active service or active duty for training in August 1966, March to July 1967, May 1968 to June 1968, August 1969, July to August 1970, May to June 1971, May 1989, and November 1990 to June 1991.

These matters come before the Board of Veterans' Appeals (the Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The Veteran had a hearing before the undersigned Veterans Law Judge in August 2010.  A transcript of that proceeding has been associated with the claims file.

The issue of entitlement to an increased rating for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record reflects a current diagnosis of Ménière's disease that is etiologically related to service.






CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the elements required to establish service connection for Ménière's disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish service connection on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's private and VA medical records indicate he has a current diagnosis of Ménière's disease.  Thus, the first Hickson element is satisfied.

Regarding the second Hickson element, an in-service event, the Veteran has consistently reported that during a period of active duty in the summer of 1968 or 1969, he ruptured both tympanic membranes while working around firing artillery.  In a July 1995 statement, the Veteran competently reported that he received a diagnosis of a burst ear drum at that time, and a private treatment record from May 1971 confirms that the Veteran experienced hearing damage following exposure to artillery fire.  The service personnel records show that the Veteran's military occupational specialty in the 1960s was cannoneer.  Resolving any reasonable doubt in the Veteran's favor, the second Hickson element is met.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013).

As to the third Hickson element, evidence of a medical nexus, the Veteran was afforded a VA examination in June 2011.  The examiner opined that it was at least as likely as not that the Veteran's current Ménière's disease was related to active service, specifically the Veteran's reported ear damage due to artillery fire.  The examiner explained that if it was true that the Veteran suffered bilateral barotraumas from artillery fire, it was at least plausible that this could have led to his development of Ménière's disease, adding that medical literature indicated that Ménière's disease can occur well after ten years following extreme noise exposure.  Also of record is a September 2010 letter from Dr. M. C., who opined that it was more probable than not that the Veteran's ear disease was related to his in-service noise exposure.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the third Hickson element is met.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013).

Accordingly, service connection for Ménière's disease is warranted.


ORDER

Entitlement to service connection for Ménière's disease is granted.


REMAND

The Board previously remanded this case in January 2011 to afford the Veteran a hearing with respect to his increased rating claim, in accordance with the request he made on his August 2010 VA Form 9.  However, a review of the record indicates that the Veteran was not afforded a hearing as directed in the January 2011 remand.  As there has not been substantial compliance with the remand directive with respect to this issue, this claim must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, either by video conference or at his local AOJ, in accordance with his August 2010 VA Form 9.  Note that the Veteran requested either a video conference hearing or a travel board hearing, whichever was available first.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


